DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 15/851,142, filed December 21, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The amendment filed March 28, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 15/851,142, which include: Amendments to the Claims, Amendments to the Drawings (including 13 pages of replacement drawings), Amendments to the Specification, and Remarks containing Applicant’s amendments.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 1 and 19-20 have been amended, with Claim 15 cancelled, and new Claim 21 added. Claims 1-14 and 16-21 remain pending in the application. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner points out that the removal of certain limitations in amended independent Claim 1 has introduced claim objections in several of the dependent claims that relied on the removed limitation. These claim objections are further identified in the relevant section indicated below.
Regarding Applicant’s Remarks and Amendments to the Specification, Examiner acknowledges the corrections have resolved the objections identified in the Applicant’s specification, and therefore the respective specification objections previously set forth in the Non-Final Office Action mailed December 7, 2021 are withdrawn.
Regarding Applicant’s Remarks and Amendments to the Drawings, Examiner acknowledges the correction to resolve the typographical error in Figure 10, operation 1030, and therefore the drawing objection previously set forth in the Non-Final Office Action mailed December 7, 2021 are withdrawn.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 15/851,142, which include: Remarks containing Applicant’s arguments.
Regarding Applicant’s Remarks for Claims 1-5, 7-13, and 17-20 under 35 U.S.C. 103 as being unpatentable over Hertz et al., U.S. PGPUB 2018/0082183, filed 5/31/2017 [hereafter referred as Hertz] in view of Davar et al., U.S. PGPUB 2016/0148222, published 5/26/2016 [hereafter referred as Davar]; and for Claims 6 and 14-16 under 35 U.S.C. 103 as being unpatentable over Hertz in view of Davar, in further view of Lento et al., U.S. PGPUB 2011/0246574, published 10/6/2011 [hereafter referred as Lento], Examiner acknowledges Applicant’s arguments and has considered them, but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner’s analysis of the claims with respect to the updated art references and corresponding claim mappings are provided in the sections indicated below.

Claim Objections
Claims 6, 14, 16, and 19-20 are objected to 
because of the following informalities: 
Claims 6, 14, 16: All three claims contain the term “the relationship verification operation” recited in the phrase “wherein performing the function comprises performing the relationship verification operation …”, which should be corrected as “a relationship verification operation” since the earlier established antecedent in the amended independent Claim 1 has been removed. Appropriate correction is required.
Claim 19: The term “the at least one processor” should be corrected as “the at least one hardware processor” in order to be consistent with the earlier established antecedent “at least one hardware processor”. Appropriate correction is required.
Claim 20: The term “the processor” in the preamble should be corrected as “the at least one hardware processor” in order to be consistent with the earlier established antecedent “at least one hardware processor”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hertz et al., U.S. PGPUB 2018/0082183, filed 5/31/2017 [hereafter referred as Hertz] in view of Davar et al., U.S. PGPUB 2016/0148222, published 5/26/2016 [hereafter referred as Davar], in further view of Lee-Goldman et al., U.S. PGPUB 2016/0042069, published 2/11/2016 [hereafter referred as Lee-Goldman].
Regarding amended Claim 1, 
Hertz teaches
(Currently Amended) A computer-implemented method comprising: 
… by a computer system having at least one hardware processor (Examiner’s note: Hertz teaches a computing system used for implementing a relation extraction system, where the computing system includes a processor, RAM and non-volatile memory, and program modules containing computer-executable instructions (Hertz Figure 1, [0055]-[0057]).) … 
… accessing … corresponding profile data from each one of a plurality of profiles stored in a database (Examiner’s note: Under its broadest reasonable interpretation, the term “corresponding profile data from each one of a plurality of profiles” broadly recites a plurality of documents containing entity-related information. Hertz teaches a relation extraction system containing a data store that includes a plurality of documents (from a variety of sources and in different formats) that are used to identify entities within the same document, where these documents include news articles, organizational and legal documents, research, business documents, and SEC Filings, where the relation extraction system that analyzes these various types of documents present in the data store (such as research, business documents, organizational and legal documents, and SEC Filings) and identifies entities in the same document corresponds to a process that accesses profile data from each one of a plurality of profiles stored in a database (Hertz [0023]; Figure 1, [0062]: “… the data store 34 includes a set of documents 36 that are used to identify one or more entities … The set of documents 36 may include … one or more … news stories, articles, organizational and legal documents, research, …, business documents …”, [0064]: “… upon reviewing a news story … the context module 28 may identify the presence of two entities occurring in the same news story …”, [0066]: “Documents store 36 receives document data from a variety of sources and types of sources …”; and Figure 5, [0088]-[0093]: “… an automated (machine learning based) relation extraction system that automatically identifies pairs of companies that are related in a supplier-customer relationship and also identifies the supplier and the customer in the pair. … the system extracts these pair from two sources of text data 1) News, 2) SEC Filings … the process may include … Named Entity Recognition, e.g., applying TR OneCalais Engine 508 to extract company names … Patterns identification … which may include 1) use patterns to extract sentences that are potentials for identifying value chains … 4) retain only those sentences that have two companies and at least one pattern matched … Run a Classifier … 1) train a classifier that classifies each sentence … 3) classifier: Logistic Regression.”).) … 
… extracting, by the computer system, a plurality of training entity pairs from the profile data of the plurality of profiles based on a matching of at least one regular expression with the profile data (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites identifying and extracting a plurality of training entity pairs using pattern matching against the profile data. As indicated earlier, Hertz teaches a relation extraction system using a named entity recognition engine and pattern matcher to identify and extract company namestrings appearing in a plurality of text documents (“the profile data of the plurality of profiles”), where the pattern matcher further breaks down the source document text according to sentences and uses patterns to process each sentence to identify potential relations. Hence, this analysis of a plurality of text documents using pattern matching to identify potential relations represents a process for extracting a plurality of training entity pairs from the profile data based on a matching of at least one regular expression with the profile data (Hertz [0030]; [0059]: “… sets(s) of patterns as filters and extract feature sets at a sentence-level, e.g., context -based features such as token-level n-grams and patterns …”; [0064], [0066]; Figure 5, [0088]-[0093]; and Figure 6, [0098]-[0104]: … Named Entity Recognition/Extraction (Companies)—The first step by named entity recognition 602 of the system is to identify/extract companies appearing in the text … At this stage by pattern matcher 608, the source document text is broken down into a set of sentences and the system now processes each sentence to identify relations. … any sentence that has only one company marked (resolved anaphora included), gets filtered out and is not processed. … Company-A is an important Client of Company-B—Included (at least two companies in sentence) … we generated a list of ‘interesting’ patterns (using manual and semi-automatic methods) that have some potential for identifying supplier-customer relations … The basic idea is to only include sentences that have a) At least two companies mentioned in the sentence, and b) Some pattern or text that can be of interest. … the system also checks for multiple companies in a given sentence acting like a list of companies and creates instances with each pair … given a sentence (that contains at least two companies and a potential pattern), a machine learning classifier is trained …”).) …
… each one of the plurality of training entity pairs comprising a first training entity and a second training entity (Examiner’s note: As indicated earlier, Hertz teaches extracting company namestrings appearing in a plurality of text documents, where at least two companies (representing a first and second training entity) must be present in the same sentence, and storing these entity pairs in the data store for use in various other modules in the system (Hertz [0066]: “… The data store 34 also includes a set of entity pairs 40. Each pair included in the set of entity pairs 40 represents a known relationship existing between at least two identified entities.”; Figure 3, [0071]; Figure 2, [0072], [0077]: “… the association module 26 determines whether the first entity and the second entity co-exist as an entity pair in the set of entity pairs 40.”).) …
… training, by the computer system, at least one model using the plurality of training entity pairs as training data (Examiner’s note: As indicated earlier, Hertz teaches a training/classifier module using the identified potential relation information from a pattern matcher, where Hertz further teaches the training/classifier module contains a sentence/evidence classifier and a pairwise aggregator. Hertz additionally teaches the sentence/evidence classifier receives the identified potential relation information and classifies whether the two companies in the sentence have a supplier-customer relationship, while the pairwise aggregator receives the sentence/evidence level classification result for each entity pair and computes an aggregated score based on the individual scores and confidence score of each detection, where these two components in the training/classifier module (sentence/evidence classifier and pairwise aggregator) correspond to at least one model using the plurality of training entity pairs as training data (Hertz Figure 1, [0059]: “… SCAR 23 includes … a training/classifier module 25 … The training/classifier module 25 may be a machine-learning classifier …”; Figure 5, [0088]-[0096], in particular [0093]: “… Run a Classifier … 1) train a classifier that classifies each sentence … 3) classifier: Logistic Regression. … The machine learning (ML)-based classifier may involve use of positive and negative labeled documents for training purposes. Training may involve nearest neighbor type analysis based on computed similarity … Training may result in models or patterns to apply to an existing or supplemented set(s) of documents.”; Figure 6, [0104]: “… Also at sentence/evidence classifier 610, given a sentence (that contains at least two companies and a potential pattern), a machine learning classifier is trained which classifies whether the two companies in that sentence context have a supplier-customer relation (including identifying which company is supplying and which company is customer … “**Company-A** is an important Client of **Company-B**.” –A supplies B … “**Company-A supplied to **Company-B** stock options worth $10M.” – neither …”, and [0113]: “… The system at pairwise aggregator 614 stores the sentence/evidence level classification result … all the evidences/sentences for each pair are aggregated to get an aggregated score for a given pair … “**Company-A** is an important Client of **Company-B**”:0.981 (classifier score); **Company-A** sold 50M cargo to **Company-B** in 2015.”:0.902; … yield an aggregated score for the company pair A-B as follows: … 0.99 (aggregated score) … The aggregator is a function of the individual evidence scores given by the classifier … taking into account the source (news/filings) and confidence score of each detection as well as other signals, which either increase or decrease the probability of the relation.”).) …
… ingesting, by a computer system, natural language text comprising a first target entity and a second target entity (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites analyzing a text document and applying natural language processing techniques to identify two target entities from the text document. Hertz teaches performing named entity recognition (NER) using a set of natural language processing techniques on a given text document to extract various types of entities, where an example is shown in Hertz Figure 8 teaching the extraction of two company namestrings (“Denso Corp” and “Honda”), representing a first target entity and a second target entity (Hertz [0027], [0030]; [0137]: “… we first perform named entity recognition (NER) on the document to extract various types of entities, including companies … We accomplish this NER process by adopting a set of in-house natural language processing techniques …”; and Figure 8, [0146]: “FIG. 8 is a flow diagram 800 demonstrating an example of NER 804, entity linking 806, and relation extraction 808 processes. … with the NER 804 technique identifies two companies, “Denso Corp” and “Honda” …”).) …
… identifying, by the computer system, a relationship between the first target entity and the second target entity using the at least one model (Examiner’s note: Hertz teaches a machine learning classifier for predicting the probability of a possible relationship for a given pair of identified entities in a given sentence, where using a classifier to predict a probability of a possible relationship for a given pair of identified entities using a classifier corresponds to using at least one model to identify a relationship between a first target entity and a second target entity (Hertz [0027], [0030]; [0140]: “… The core of this approach is a machine learning classifier that predicts the probability of a possible relationship for a given pair of identified entities … in a given sentence …”).) …
… performing, by the computer system, a function using the identified relationship between the first target entity and the second target entity based on the identifying of the relationship, the function comprising a database modification operation (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites using the identified relationship between the first and second target entities to perform a database modification operation based on the identification of the relationship. As indicated earlier, Hertz teaches a classifier identifying a relationship between a first and second target entity, with an evidence scoring module within the classifier computing evidence scores based on the classification result (probability) for the two target entities. Hertz further teaches that for each company pair, all evidence scores above a threshold are combined into an aggregated score, where this aggregated score (representing the identified entity relationship) is used to add the identified company pair entry into a knowledge graph (stored in the data store) based on satisfying a threshold value, and as such, this process of adding the entity pair into a knowledge graph based on a score representing the identification of the relationship corresponds to a process that performs a database modification operation using the identified relationship between the first and second target entities based on the identifying of the relationship (Hertz [0031]: “… a machine learning-based algorithm adapted to detect relationships between entities in an unstructured text document. The classifier may predict a probability of a relationship based on an extracted set of features from a sentence. The extracted set of features may include context-based features comprising one or more of n-grams and patterns. The system may further comprise wherein updating the Knowledge Graph is based on the aggregate evidence score satisfying a threshold value.”; [0059]: “SCAR 23 includes … a training/classifier module 25, Natural Language Interface/Knowledge Graph Interface Module 27 and Evidence Scoring Module 29 for generating and updating Knowledge Graphs associated with companies. … Evidence Scoring Module 59 may be used to score the detected and identified supply-chain relationship candidate sentence/company pair … The SCAR 25 may then update the Knowledge Graph(s) associated with one or both of the companies …”; [0066]; [0093]-[0096]; [0141]: “ … For each pair of entities, the SCAR system may extract multiple relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph.”; and Figure 8, [0146]: “… At knowledge graph update 810, the newly extracted relationship is added to the knowledge graph 802, since the score of this relationship (0.95) is above the pre-defined threshold.”).) …
… the database modification operation comprising modifying at least one of a graph, a corresponding profile of the first target entity, or a corresponding profile of the second target entity stored in the database of the online service to indicate the identified relationship (Examiner’s note: As indicated earlier, Hertz teaches a database modification operation by adding the identified entity pair into a knowledge graph based on a score representing the identification of the relationship, where this knowledge graph is further described as a directed and labeled graph (Resource Description Framework)  (Hertz [0031]; [0059]; [0066]; [0093]-[0096]; [0141]; Figure 8, [0146], [0148]: “… One emerging data representation technique is the Resource Description Framework … is a graph based data model for describing entities and their relationships on the Web … a directed and labeled graph …”; and Figure 9, [0151]: “… While building the knowledge graph 900, we have designed an RDF model for out data …”).) …
While Hertz teaches that the data sources containing source text documents include live data feeds and web pages (Hertz [0129]), Hertz does not explicitly teach
… accessing … profile data … stored in a database of an online service …
Davar teaches
… accessing … profile data … stored in a database of an online service (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites accessing the database of an web-based service containing profile data representing relationship information. Davar teaches a data input agent in a relationship identification system performing different operations to input business relationships into a database, including using APIs or web crawlers analyzing webpages of organizations and/or news websites, as well as analyzing a social network for organization names and their associated relationships, where the data input agent using web-based social networks (representing online services) to analyze organization and/or news websites to retrieve relationship information corresponds to accessing profile data that is stored in a database of an online service (Davar [0088]: “The system’s data input agent provide one or more ways to input a business relationship to the database … an API callable by third-party software, and a web crawler. … a web crawler scours the webpages of organizations and/or news websites to find relationships between organizations …; and [0092]-[0095]: “The input agent may analyze a social network to determine who was employed by each organization at the same time as the asserted relationship existed … The system stores data for organizations in the database and can find or compare organizations depending on the nature of the data. … Identification data that enable the system to identify the organization … Profile information about the organization history, expertise, and accomplishments …”).) …
Both Hertz and Davar are analogous art since they both teach relationship identification systems retrieving profile data representing relationship information from various data sources.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the various data sources stored in the data store taught in Hertz and expand it to include the data input agent that analyzes organization webpages and social networks taught in Davar as a way to identify data sources that are potential candidates representing identified relationships between companies and organizations. The motivation to combine is taught in Davar, since the input data agent contains operations (such as feature extraction and clustering) for identifying a plurality of users or employees of an organization that would best represent the organization or vendor (through their current or past connections), thereby allowing the system to focus more of its computing resources to analyze related organization webpages or social network accounts of those users/employees for relationship information, resulting in the system being more computationally efficient (Davar [0090]-[0091], [0172]).
While Hertz in view of Davar teaches performing queries on a knowledge graph, where the queries are in the form of text questions, and the knowledge graph is accessed during processing of the query (Hertz [0154]-[0156], [0172]-[0714]), Hertz in view of Davar does not explicitly teach
… receiving, by the computer system, a search query comprising the first target entity from a computing device … 
… expanding, by the computer system, the search query to include the second target entity based on the database modification operation …
… performing, by the computer system, a search of the database of the online service using the expanded search query … 
… generating, by the computer system, search results based on the performing of the search using the expanded search query … 
… causing, by the computer system, the search results to be displayed on the computing device.
Lee-Goldman teaches
… receiving, by the computer system, a search query comprising the first target entity from a computing device (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites receiving queries on a computer system containing target entity information, where these target entities are represented in a graph, and where these target entities in the graph represent relationships between each target entity. Examiner further notes that this limitation is part of the overall process of receiving and processing queries based on the knowledge graph, generating search results, and displaying the received search results. Lee-Goldman teaches performing a search query in a social-networking system, based on receiving a message request/question provided by a user of the social-networking system. Lee-Goldman teaches the example message request “What are some good Japanese restaurants in Mountain view?” is converted into a query suitable for use as input to a search engine, where the term “Mountain View” represents a first target entity, such that this initial query corresponds to a search query comprising a first target entity (Lee-Goldman Figure 4, [0045]-[0046]: “FIG.4 illustrates an example social-network user interface with search results. … In a social-networking system, a user may post a message containing text that requests a recommendation for a particular type of entity … a user may post a message such as “What are some good Japanese restaurants in Mountain view?” as a request for recommendations of Japanese restaurants in Mountain View. … If the text does represent a request, it may be converted to a more structured query suitable for use as input to a search engine. … If the post is identified as a request for a recommendation, a social graph search may be performed to find recommended entities that are relevant to the request. The graph search may use a query string that contains entity names extracted from the user’s post. The entity names can be, for example, place names, e.g., “Mountain View” …”).) … 
… expanding, by the computer system, the search query to include the second target entity based on the database modification operation (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites expanding the initial query to include two target entities, where both target entities are represented in a graph, and where the entities were earlier added by a database modification operation identifying the relationship between the two entities. Examiner further notes that this limitation is part of the overall process of receiving and processing queries based on the knowledge graph, generating search results, and displaying the received search results. As indicated earlier, Lee-Goldman teaches performing a search query in a social-networking system, where the example message request “What are some good Japanese restaurants in Mountain view?” is converted into a query suitable for use as input to a search engine, where the term “Mountain View” represents a first target entity, and where the term “Japanese restaurant” represents a second target entity that is identified through a social graph search that contains the two identified target entities. Lee-Goldman further teaches applying these two identified relevant terms (“target entities”) into a query string “Japanese restaurant Mountain View”, where this query string represents expanding the search query to include the second target entity (Lee-Goldman Figure 2, [0034]-[0036]; and Figure 4, [0046]: “… a social graph search may be performed to find recommended entities that are relevant to the request. The graph search may use a query string that contains entity names extracted from the user’s post. The entity names can be, for example, place names, e.g., “Mountain View” and category names, e.g., “Japanese restaurant”. The place names are combined into a single query string. … the query string is “Japanese restaurant Mountain View”.”). Lee-Goldman additionally teaches another example where an initial query is provided to a structured-query generator to expand the initial query to contain additional target entities, where this process performed by the structured-query generator also corresponds to expanding the search query to include a second target entity (Lee-Goldman [0052]-[0053]: “… the first query may be submitted to a structured-query generator or predictor that refines or expands the first query to generate a more focused query. … the structured query may be executed by a graph search engine to identify entities in the social graph that match the query … the structured query “Pizza Places in Palo Alto, Calif.” may produce the search results “Angelo’s Palo Alto” 408 and “Mama Santa’s Pizza” 410 when executed by the graph search engine. Additional search results may be generated, and a threshold number of the search results may be selected for presentation to the user as potential answers to the user’s request for recommendations.”).) …
… performing, by the computer system, a search of the database of the online service using the expanded search query (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites performing the search of the two target entities using the expanded search query. Examiner further notes that this limitation is part of the overall process of receiving and processing queries based on the knowledge graph, generating search results, and displaying the received search results. As indicated earlier, Lee-Goldman teaches performing a search query in a social-networking system (representing an online service), where the query string “Japanese restaurant Mountain View” represents the expanded search query, and is submitted to perform a graph search operation, where this submission to the graph search operation represents performing a search of the database of the online service using the expanded search query (Figure 4, [0046]-[0047]: “… The place names are combined into a single query string. … the query string is “Japanese restaurant Mountain View” … the query can be constructed in a format based on a template for more precise results … the query can be constructed by combining the two entity names using a template. The template-based query can be submitted directly to the graph search operation …”).) … 
… generating, by the computer system, search results based on the performing of the search using the expanded search query (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites generating the search query and receiving search results. Examiner further notes that this limitation is part of the overall process of receiving and processing queries based on the knowledge graph, generating search results, and displaying the received search results. As indicated earlier, Lee-Goldman teaches submitting the query to the graph search operation, and receiving query results, which are presented to the user in an appropriate user interface (Lee-Goldman [0048]-[0049]: “… if the query operation returns results, they may be presented to the user in an appropriate user interface. The results are, for example, the names of recommended entities, such as Japanese restaurants in Mountain View recommended by other users in the social graph of the user who posted the request for recommendations … to present the results, a notification 430 containing a link 436 to a results page and/or the results 432, 434 may be sent to the user …the special results page can include the post 404 that requested the recommendation, along with any subsequently received comments from other users, in addition to the search results …”).) … 
… causing, by the computer system, the search results to be displayed on the computing device (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites displaying the received search results on a user interface. Examiner further notes that this limitation is part of the overall process of receiving and processing queries based on the knowledge graph, generating search results, and displaying the received search results. As indicated earlier, Lee-Goldman teaches submitting the query to the graph search operation, and receiving query results, which are presented to the user in an appropriate user interface (Lee-Goldman [0048]-[0049]).).
Both Hertz in view of Davar and Lee-Goldman are analogous art since they both teach performing text queries on a knowledge graph containing relationship information between identified entities.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the search query operations taught in Hertz in view of Davar and enhance them to incorporate the two target entities taught in Lee-Goldman as a way to produce more accurate and relevant search results for a user. The motivation to combine is taught in Lee-Goldman, where adding additional entities to the structured query based on identifying entities present in a knowledge graph allows for the generation of a more focused query that includes relevant entities with an established relationship, resulting in an improved search function that yields more accurate and relevant search results to the user, thus improving the accuracy and performance of the system (Lee-Goldman [0052]-[0053]: “… the first query may be submitted to a structured-query generator or predictor that refines or expands the first query to generate a more focused query. … the structured query may be executed by a graph search engine to identify entities in the social graph that match the query … the structured query “Pizza Places in Palo Alto, Calif.” may produce the search results “Angelo’s Palo Alto” 408 and “Mama Santa’s Pizza” 410 when executed by the graph search engine. Additional search results may be generated, and a threshold number of the search results may be selected for presentation to the user as potential answers to the user’s request for recommendations.”).
Regarding original Claim 2, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 1, 
wherein the at least one model comprises a first model and a second model (Examiner’s note: As indicated earlier, Hertz teaches a training/classifier module using the identified potential relation information, where the training/classifier module contains a sentence/evidence classifier and a pairwise aggregator. Hertz additionally teaches the sentence/evidence classifier receives the identified potential relation information and classifies whether the two companies in the sentence have a supplier-customer relationship, while the pairwise aggregator receives the sentence/evidence level classification result for each entity pair and computes an aggregated score based on the individual scores and confidence score of each detection, where these two components (sentence/evidence classifier and pairwise aggregator) correspond to a first and second model respectively (Hertz Figure 1, [0059]; Figure 5, [0093]-[0096]; Figure 6, [0104], and [0113]).), and 
the training of the at least one model comprises: 
training the first model to generate a probability that there is a relationship between two given entities (Examiner’s note: As indicated earlier, Hertz teaches a training/classifier module using the identified potential relation information, where the training/classifier module contains a sentence/evidence classifier that receives the identified potential relation information and classifies whether the two companies in the sentence have a supplier-customer relationship. Hertz additionally teaches that this classifier predicts the probability of a possible relationship for the given pair of companies in the context of this sentence, and as such, this classifier corresponds to a first model that generates a probability that there is a relationship between two given entities (Hertz Figure 1, [0059], [0093]-[0096], in particular [0096]: “… For each sentence that contains a pair of companies, a “company-pair,” (also called evidence text), the system at its core uses a machine learning classifier that predicts the probability of a possible relationship for the given pair of companies in the context of this sentence.”; Figure 6, [0104], and [0113]).); and 
training the second model to generate a probability that the relationship comprises a particular type of relationship between the two given entities (Examiner’s note: As indicated earlier, Hertz teaches a training/classifier module using the identified potential relation information, where the training/classifier module contains a pairwise aggregator that receives the sentence/evidence level classification result for each entity pair and computes an aggregated score based on the individual scores and confidence score of each detection. Hertz additionally teaches that the aggregated score is used to represent the relationship between a company representing a customer and a company representing a supplier (which is a particular type of relationship), and as such, this pairwise aggregator corresponds to a second model that generates a probability that the relationship comprises a particular type of relationship between the two given entities (Hertz Figure 1, [0059], [0093]-[0096]; Figure 6, [0104], and [0113]).).
Regarding original Claim 3, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 1, wherein the training of the at least one model comprises training the at least one model using the plurality of training entity pairs and other natural language text (Examiner’s note: As indicated earlier, Hertz teaches a training/classifier module containing a sentence/evidence classifier, which receives the identified potential relation information (based on the pattern matching performed by the pattern matcher) and classifies whether the two companies in the sentence context have a supplier-customer relationship. Hertz further teaches that the sentence context consists of the two entities (companies) as well as the surrounding text within the sentence that may indicate the potential supplier-customer relationship between the two companies, and hence this training of the classifier on sentence context containing the two entities correspond to training the at least one model using the plurality of training entity pairs and other natural language text (Hertz Figure 1, [0059]; [0093]: “… Examples of this operation follow: 1) Prior to **Apple**, he served as Vice President, Client Experience at **Yahoo**: 0.005; and 2) **Toyota Corp** is an important Client of **GoodYear Inc**: 0.981.”; and Figure 6, [0100]-[0101]: “… At this stage by pattern matcher 608, the source document text is broken down into a set of sentences and the system now processes each sentence to identify relations … we generated a list of ‘interesting’ patterns … that have some potential for identifying supplier-customer relations. …”, and [0104]: “… Also at sentence/evidence classifier 610, given a sentence (that contains at least two companies and a potential pattern), a machine learning classifier is trained which classifies whether the two companies in that sentence context have a supplier-customer relation (including identifying which company is supplying and which company is customer … “**Company-A** is an important Client of **Company-B**.” –A supplies B; “**Company-A** was supplied 50 barrels of oil by **Company-B**.”—B supplies A; “**Company-A supplied to **Company-B** stock options worth $10M.” – neither …”).).
Regarding original Claim 4, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 1, wherein the identifying the relationship between the first target entity and the second target entity comprises generating a probability that the identified relationship exists between the first target entity and the second target entity (Examiner’s note: As indicated earlier, Hertz teaches a classifier identifying a relationship between a first and second target entity, with an evidence scoring module within the classifier computing evidence scores based on the classification result (probability) for the two target entities. Hence this process of identifying a relationship and generating classification results representing the probability of an identified relationship corresponds to a process for generating a probability that the identified relationship exists between the first and second target entities (Hertz [0031]; [0059]; [0093]: “… The SCAR process may further include … Run a classifier … classifier: Logistic Regression. Examples of this operation follow: 1) Prior to **Apple**, he served as Vice President, Client Experience at **Yahoo**:00.05, and 2) **Toyota Corp** is an important Client of **GoodYear Inc**:0.981. …”; and Figure 8, [0146]: “ … a relationship, in this case the relationship “supplier”, (i.e., “Denso Corp” and “Honda” have a supply chain relationship between them) is extracted at relation extraction 808. At knowledge graph update 810, the newly extracted relationship is added to the knowledge graph 802, since the score of this relationship (0.95) is above the pre-defined threshold.”).).
Regarding original Claim 5, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 4, wherein the performing the function comprises performing the database modification operation based on a determination that the probability exceeds a predetermined threshold value (Examiner’s note: As indicated earlier, Hertz teaches a classifier identifying a relationship between a first and second target entity, with an evidence scoring module within the classifier computing evidence scores based on the classification result (probability) for the two target entities. Hertz further teaches that the knowledge graph is updated with the identified entity relationship when the evidence score (representing a probability) is above a pre-defined threshold, and hence this process of updating the knowledge graph with the identified entity relationship when the evidence score exceeds a pre-defined threshold corresponds to a process for performing a database modification operation based on a determination that the probability exceeds a predetermined threshold value (Hertz [0141]: “… For each pair of entities, the SCAR system may extract multiple relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph.”; and Figure 8, [0146]).).
Regarding original Claim 7, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 1, wherein the at least one model comprises at least one logistic regression model (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the at least one model is based on a logistic regression algorithm. Hertz teaches the sentence/evidence level classifier is a machine learning classifier which classifies whether the two companies in a sentence context has a supplier-customer relation. Hertz further teaches the classifier is a logistic regression classifier, and as such, this machine learning classifier produces a model that represents a logistic regression model (Hertz [0104]-[0105]).).
Regarding original Claim 8, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 1, wherein the at least one model comprises at least one binary classification model (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the at least one model is based on a binary classification, where a binary classification broadly recites a classification between two classes, or a presence or absence of a class. As indicated earlier, Hertz teaches the sentence/evidence level classifier is a machine learning classifier which classifies whether the two companies in a sentence context has a supplier-customer relation, where the presence or absence of the supplier-customer relation corresponds to a binary classification, and as such, this machine learning classifier produces a model that represents a binary classification model (Hertz [0104]-[0105]).).
Regarding original Claim 9, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 1, wherein the natural language text is ingested from target profile data of a target profile stored in the database of the online service (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites processing and analyzing text profile data stored in the database of an web-based service. As indicated earlier, Davar teaches a data input agent analyzing data from social networks to retrieve relationship information from organizations, where this information is stored as profile data (Davar [0088], [0092]-0095]). Davar further teaches performing unsupervised learning algorithms such as clustering to identify sets of keywords representing business segments of organizations or vendors, and performing this clustering analysis on a professional profile from a social network to identify keywords and clusters related to the business segments or vendors, such that this clustering analysis on professional profile information from a social network corresponds to ingesting natural language text from target profile data of a target profile stored in a database of an online service (Davar [0165], and Figure 13, [0172]: “… Of the user's many contacts, only three have some association with the vendors, a Banker, an accountant, and an Engineer. The professional profile of Jane Doe lists one job title, two experience summaries, two skills and two groups. Seven key terms are identified as Professional Data keywords 139 using feature extraction. The social contact is an employee of a client that purchases factory equipment from Abel Factory Equipment. Abel’s product category has nine keywords 138, possibly recorded as a cluster. These two sets of keywords are compared to determine that there is a high probability that the keywords belong to the same cluster and so the social contact is deemed to be a good referee of the vendor, Abel Factory Equipment.”).).
Regarding original Claim 10, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 9, wherein the natural language text is ingested from a work experience field of the target profile data (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites processing and analyzing text profile data stored in the database of an web-based service, where this text profile data contains a work experience field. As indicated earlier, Davar teaches a data input agent analyzing data from social networks to retrieve relationship information from organizations, where this information is stored as profile data (Davar [0088], [0092]-0095]). Davar further teaches performing unsupervised learning algorithms such as clustering to identify sets of keywords representing business segments of organizations or vendors, and performing this clustering analysis on a professional profile from a social network to identify keywords and clusters related to the business segments or vendors, where this professional profile contains work experience summaries that contain keywords related to the business segments of vendors, such that this clustering analysis on professional profile information containing experience summaries from a social network corresponds to ingesting natural language text from a work experience field of the target profile data (Davar [0165], and Figure 13, [0172]).).
Regarding original Claim 11, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 1, wherein the natural language text is ingested from an article or blog post published online (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites processing and analyzing text from web-based articles or blog post. As indicated earlier, Hertz teaches a relation extraction system containing a data store that includes a plurality of documents (from a variety of sources and in different formats) that are used to identify entities within the same document, where these documents include news articles, organizational and legal documents, research, business documents, and SEC Filings, such that the analysis of these various types of documents present in the data store (including news stories and articles) by the relation extraction system correspond to ingesting natural language text from an article or blog post published online (Hertz [0023]: “… The invention may be used to extract supplier-customer relations from news stories, newsroom sources, blogs, company web sites, and company SEC filings …”; Figure 1, [0062], [0066]; [0137]; and Figure 8, [0146]).).
Regarding original Claim 12, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 1, wherein the identifying of the relationship comprises identifying a direction of the relationship, the direction indicating a hierarchy among the first target entity and the second target entity (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the identification of the relationship includes a direction and hierarchy (representing an ordering) between the two target entities. As indicated earlier, Hertz teaches a sentence/evidence classifier receiving the identified potential relation information and classifies whether the two companies in the sentence have a supplier-customer relationship, where the identification of a supplier-customer relationship represents an identification of a hierarchical relationship. Hertz further teaches that the classifier also determines a direction of the supplier-customer relationship (e.g., A supplying B or B supplying A) (Hertz Figure 5, [0091]: “… FIG.5 illustrates an exemplary process flow 500 of the present invention characterized by: … supplier-customer relationship 502 … classification 506 – identify a pair of companies or sets of companies in a sentence and identify direction e.g., A supplying B or B supplying A.”; and Figure 6, [0104]).).
Regarding original Claim 13, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 1, wherein the performing the function comprises performing the database modification operation in response to the identifying of the relationship (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites performing a database modification operation after identification of the relationship. As indicated earlier, Hertz teaches a classifier identifying a relationship between a first and second target entity, with an evidence scoring module within the classifier computing evidence scores based on the classification result (probability) for the two target entities. Hertz further teaches that for each company pair, all evidence scores above a threshold are combined into an aggregated score, where this aggregated score (representing the identified entity relationship) is used to add the identified company pair entry into a knowledge graph (stored in the data store) based on satisfying a threshold value, and as such, this process of adding the entity pair into a knowledge graph based on a score representing the identification of the relationship corresponds to a process that performs a database modification operation after identification of the relationship (Hertz [0031]; [0059]; [0066]; [0093]-[0096]; [0141]: “ … For each pair of entities, the SCAR system may extract multiple relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph.”; and Figure 8, [0146]: “… At knowledge graph update 810, the newly extracted relationship is added to the knowledge graph 802, since the score of this relationship (0.95) is above the pre-defined threshold.”).).
Regarding original Claim 17, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
(Original) The computer-implemented method of claim 1, wherein the first training entity, the second training entity, the first target entity, and the second target entity each comprise a corresponding organization (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites that the training entities and target entities represent organizations. As indicated earlier, Hertz teaches a relation extraction system containing a data store that includes a plurality of documents (from a variety of sources and in different formats) that are used to identify entities within the same document, where these entities include organizations and companies (Hertz [0026]: “… The systems and techniques disclosed can be used to identify and quantify the significance of relationships (e.g., associations) among various entities including, but not limited to, organizations …”; Figure 1, [0059]; Figure 5, [0091]; and Figure 8, [0146]).).
Regarding original Claim 18, 
Hertz in view of Davar, in further view of Lee-Goldman teaches
 (Original) The computer-implemented method of claim 1, wherein each one of the plurality of training entity pairs is extracted from a corresponding work experience field of the corresponding profile data (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites processing and analyzing text profile data stored in the database of an web-based service, where this text profile data contains a work experience field. As indicated earlier, Davar teaches performing clustering analysis on a professional profile from a social network to identify keywords and clusters related to the business segments or vendors, where this professional profile contains work experience summaries that contain keywords related to the business segments of vendors. Davar teaches an example where a social contact is an employee of a client that purchases factory equipment from Abel Factory Equipment. A person having ordinary skill in the art would understand that this information of purchasing “factory equipment from Abel Factory Equipment” represents information that is found in a work experience summary field of a corresponding profile data, and hence this example taught in Davar of analyzing profile data containing experience summary fields applied to different profile data corresponds to extracting a plurality of training entity pairs from corresponding work experience filed of the corresponding profile data (Davar [0165], and Figure 13, [0172]).).
Regarding amended Claim 19, 
Claim 19 recites a system, comprising at least one hardware processor and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale and motivations provided by Hertz, Davar, and Lee-Goldman as indicated in Claim 1. In addition, Hertz teaches a computing system used for implementing a relation extraction system, where the computing system includes a processor, RAM and non-volatile memory, and program modules containing computer-executable instructions, where these program modules are stored on a storage medium such as ROM, thus corresponding to non-transitory machine-readable medium (Hertz Figure 1, [0055]-[0057]; and [0217]: “Various features of the system may be implemented in hardware, software, or a combination of hardware and software. … Each program may be implemented in a high level procedural or object-oriented programming language to communicate with a computer system or other machine. … each such computer program may be stored on a storage medium such as read-only-memory (ROM) readable by a general or special purpose programmable computer or processor, for configuring and operating the computer to perform the functions described above.”).
Regarding amended Claim 20, 
Claim 20 recites a non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale and motivations provided by Hertz, Davar, and Lee-Goldman as indicated in Claim 1. In addition, Hertz teaches a computing system used for implementing a relation extraction system, where the computing system includes a processor, RAM and non-volatile memory, and program modules containing computer-executable instructions, where these program modules are stored on a storage medium such as ROM, thus corresponding to non-transitory machine-readable medium (Hertz Figure 1, [0055]-[0057]; and [0217]).
Regarding new Claim 21, 
Claim 21 recites the non-transitory machine-readable medium of claim 20, wherein the performing the function comprises of claim limitations that are similar in scope to corresponding claim limitations in Claim 13, and hence is rejected under similar rationale provided by Hertz in view of Davar, in further view of Lee-Goldman as indicated in Claim 13, in view of rejections applied to Claim 20.
Claims 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hertz et al., U.S. PGPUB 2018/0082183, filed 5/31/2017 [hereafter referred as Hertz] in view of Davar et al., U.S. PGPUB 2016/0148222, published 5/26/2016 [hereafter referred as Davar], in further view of Lee-Goldman et al., U.S. PGPUB 2016/0042069, published 2/11/2016 [hereafter referred as Lee-Goldman] as applied to Claims 1 and 4; in even further view of Sharma et al., U.S. PGPUB 2016/0098645, published 4/7/2016 [hereafter referred as Sharma].
Regarding original Claim 6, 
Hertz in view of Davar, in further view of Lee-Goldman as applied to Claim 4 teaches
(Original) The computer-implemented method of claim 4.
However, Hertz in view of Davar, in further view of Lee-Goldman does not explicitly teach
… wherein the performing the function comprises performing a relationship verification operation, the relationship verification operation further comprising causing the probability to be displayed on the computing device in association with the identified relationship …
Sharma teaches
… wherein the performing the function comprises performing a relationship verification operation, the relationship verification operation further comprising causing the probability to be displayed on the computing device in association with the identified relationship (Examiner’s note: Sharma teaches a relationship extractor containing prediction models that predict entity types and associated relationships from documents, where the entity types include organizations, locations, and people, and where the predictions from the prediction models include confidence values (probabilities) based on the mentioned relationship satisfying a threshold. Sharma further teaches presenting these predictions to a user for validation as well as the identified relationship via a user interface, and as such, this process of presenting predictions to a user for validation corresponds to a relationship verification operation causing the probability to be displayed in association with the identified relationship (Sharma [0026]: “Predictions made using the initial prediction models are presented to a user 126 for validation via a user interface 128. … The user 126 verifies whether a small number of the predictions made using the initial prediction models are correct or incorrect.”; and [0050]-[0051]: “… The model evaluation operation 220 includes applying the prediction models to the test data. The prediction models compute confidence values (i.e., probabilities) that a mention satisfies the relationship based on a statistical analysis of the feature vector supplied to model … During the runtime phase 200b, classifications are based on a comparison of the confidence values against a threshold … A subset of the predictions is selected and presented to the user … for verification. … The predictions may be displayed via the user interface, together with the source document, for evaluation … The user may respond … with a yes/no answer to a confirmation question generated by the relationship extractor. A confirmation question may ask the user to judge whether entity described by the document … belongs to the entity classification assigned by the relationship extractor using the initial prediction models.”).).
Both Hertz in view of Davar, in further view of Lee-Goldman and Sharma are analogous art since they both teach identifying and extracting entities from documents using machine learning models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the sentence/evidence and aggregated scores of the identified entity relationships taught in Hertz in view of Davar, in further view of Lee-Goldman and display this information to a user for confirmation taught in Sharma as a way to gauge the precision of the initial prediction model, as well as providing labeled training data to adjust parameters to further improve the accuracy and performance of the model. The motivation to combine is taught in Sharma, since allowing the user to  validate the predictions provides the capability to further re-train the prediction model through creation of additional labeled training data that is fed back into the prediction model, which then allows for further customization and adjustment of threshold parameters used for determining the prediction scores, thereby improving the accuracy and performance of the model with minimal cost and minimal additional time (Sharma [0052], [0055]-[0056]).
Regarding original Claim 14, 
Hertz in view of Davar, in further view of Lee-Goldman as applied to Claim 1 teaches
(Original) The computer-implemented method of claim 1.
However, Hertz in view of Davar, in further view of Lee-Goldman does not explicitly teach 
… wherein the performing the function comprises performing a relationship verification operation, the relationship verification operation further comprising: 
causing a prompting content to be displayed on the computing device in association with the identified relationship, the prompting content requesting that a user of the computing device verify the identified relationship; 
receiving a user input from the computing device, the user input indicating that the identified relationship is correct; and 
performing the database modification operation based on the user input indicating that the identified relationship is correct.
Sharma teaches
… wherein the performing the function comprises performing a relationship verification operation, the relationship verification operation further comprising: 
causing a prompting content to be displayed on the computing device in association with the identified relationship, the prompting content requesting that a user of the computing device verify the identified relationship (Examiner’s note: As indicated earlier, Sharma teaches presenting predictions to a user for validation as well as the identified relationship via a user interface, where the presentation of these predictions includes a yes/no confirmation question generated by the relationship extractor, such that the process of providing a yes/no confirmation question corresponds to a relationship verification operation causing a prompting content to be displayed on the computing device in association with the identified relationship, the prompting content requesting that the user verifies the identified relationship (Sharma [0026]; and [0050]-[0051]).); 
receiving a user input from the computing device, the user input indicating that the identified relationship is correct (Examiner’s note: As indicated earlier, Sharma teaches presenting predictions to a user for validation as well as the identified relationship via a user interface, where the presentation of these predictions includes a yes/no confirmation question generated by the relationship extractor, and with the user responding to the confirmation question, such that the process of the user answering ‘yes’ to the confirmation question corresponds to a relationship verification operation receiving a user input from the computing device indicating that the identified relationship is correct (Sharma [0026]; and [0050]-[0051]).); and 
performing the database modification operation based on the user input indicating that the identified relationship is correct (Examiner’s note: As indicated earlier, Sharma teaches presenting predictions to a user for validation as well as the identified relationship via a user interface, where the presentation of these predictions includes a yes/no confirmation question generated by the relationship extractor, and with the user responding to the confirmation question, where the user responses serve as labels for the evaluated predictions, such that these labeled evaluated predictions serve as labeled training data for retraining the prediction model to produce a final set of extracted relationships (where the user responses (yes/no) serve as labels for the training data, and where training data labeled with a “yes” label corresponds to a correctly identified relationship). Sharma additionally teaches that a relationship storage operation submits the final set of extracted relationships to a knowledge graph (representing entities and their relationships) to improve the knowledge graph, where this operation of providing a final set of extracted relationships (generated from labeled training data based on user responses containing “yes” labels) to improve the knowledge graph corresponds to performing a database modification operation based on the user input indicating that the identified relationship is correct (Sharma [0026]; [0050]-[0051], [0055]: “A retraining operation 224 retrains the prediction models using the full set of training data updated based on the inputs from the user and adjusts the threshold in response to the inputs from the user …”, and [0059]: “… A relationship storage 230 operation submits the final set of extracted relationships to a knowledge graph … to improve the knowledge graph in areas such as, without limitation, the completeness, quantity, quality (i.e., accuracy, and/or recency (i.e., currentness) of the information stored in the knowledge graph.”).).
Both Hertz in view of Davar, in further view of Lee-Goldman and Sharma are analogous art since they both teach identifying and extracting entities from documents using machine learning models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the sentence/evidence and aggregated scores of the identified entity relationships taught in Hertz in view of Davar, in further view of Lee-Goldman and display this information to a user for confirmation taught in Sharma as a way to gauge the precision of the initial prediction model, as well as providing labeled training data to adjust parameters to further improve the accuracy and performance of the model. The motivation to combine is taught in Sharma, as provided in the prior art claim mapping of Claim 6 recited above.
Regarding original Claim 16, 
Hertz in view of Davar, in further view of Lee-Goldman as applied to Claim 1 teaches
 (Original) The computer-implemented method of claim 1.
However, Hertz in view of Davar, in further view of Lee-Goldman does not explicitly teach  
… wherein the performing the function comprises performing a relationship verification operation, the relationship verification operation further comprising: 
causing a prompting content to be displayed on the computing device in association with the identified relationship, the prompting content requesting that a user of the computing device verify the identified relationship; 
receiving a user input from the computing device, the user input indicating that the identified relationship is incorrect; and 
using the identified relationship between the first target entity and the second target entity and the natural language text as feedback training data to train the at least one model, the feedback training data being tagged as an example of an incorrectly identified relationship.
Sharma teaches
wherein the performing the function comprises performing a relationship verification operation, the relationship verification operation further comprising: 
causing a prompting content to be displayed on the computing device in association with the identified relationship, the prompting content requesting that a user of the computing device verify the identified relationship (Examiner’s note: As indicated earlier, Sharma teaches presenting predictions to a user for validation as well as the identified relationship via a user interface, where the presentation of these predictions includes a yes/no confirmation question generated by the relationship extractor, such that the process of providing a yes/no confirmation question corresponds to a relationship verification operation causing a prompting content to be displayed on the computing device in association with the identified relationship, the prompting content requesting that the user verifies the identified relationship (Sharma [0026]; and [0050]-[0051]).); 
receiving a user input from the computing device, the user input indicating that the identified relationship is incorrect (Examiner’s note: As indicated earlier, Sharma teaches presenting predictions to a user for validation as well as the identified relationship via a user interface, where the presentation of these predictions includes a yes/no confirmation question generated by the relationship extractor, and with the user responding to the confirmation question, such that the process of the user answering ‘no’ to the confirmation question corresponds to a relationship verification operation receiving a user input from the computing device indicating that the identified relationship is incorrect (Sharma [0026]; and [0050]-[0051]).); and 
using the identified relationship between the first target entity and the second target entity and the natural language text as feedback training data to train the at least one model, the feedback training data being tagged as an example of an incorrectly identified relationship (Examiner’s note: As indicated earlier, Sharma teaches presenting predictions to a user for validation as well as the identified relationship via a user interface (where the presentation of these predictions includes a yes/no confirmation question generated by the relationship extractor), with the user responding to the confirmation question, where the user responses serve as labels for the evaluated predictions, such that these labeled evaluated predictions serve as labeled training data for retraining the prediction model to produce a final set of extracted relationships (where the user responses (yes/no) serve as labels for the training data, and where training data containing a “no” label corresponds to an incorrectly identified relationship). Hence this process of using the labeled evaluated predictions (containing “no” labels) as labeled training data for retraining the prediction model corresponds to using the identified relationship (containing the two target entities) as feedback training data to train at least one model, with the feedback training data being tagged as an example of an incorrectly identified relationship (Sharma [0026]; [0050]-[0051], [0055]: “A retraining operation 224 retrains the prediction models using the full set of training data updated based on the inputs from the user and adjusts the threshold in response to the inputs from the user …”).).
Both Hertz in view of Davar, in further view of Lee-Goldman and Sharma are analogous art since they both teach identifying and extracting entities from documents using machine learning models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the sentence/evidence and aggregated scores of the identified entity relationships taught in Hertz in view of Davar, in further view of Lee-Goldman and display this information to a user for confirmation taught in Sharma as a way to gauge the precision of the initial prediction model, as well as providing labeled training data to adjust parameters to further improve the accuracy and performance of the model. The motivation to combine is taught in Sharma, as provided in the prior art claim mapping of Claim 6 recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121